DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is a responsive to the amendment filed on 4/13/2022.
Claims 1-20 are pending and have been examined.
Claims 1-20 are rejected.

Response to Arguments
Double Patenting
Applicant’s Response:
	Claims 1, 5, 6, 8, 9, 11, 15-18, and 20 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, and 7 of U.S. Patent No. 10,992,539. A terminal disclaimer is filed herewith. Withdrawal of the double patenting rejection is respectfully requested.  Claims 1, 5, 6, 8, 9, 11, 15-18, and 20 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, and 6 of U.S. Patent No. 10,498,606. A terminal disclaimer is filed herewith. Withdrawal of the double patenting rejection is respectfully requested.

Examiner’s Response:
Applicant’s arguments, see remarks, filed 4/13/22, with respect to claims 1, 5, 6, 8, 9, 11, 15-18, and 20  have been fully considered and are persuasive.  The rejection of 12/17/21 has been withdrawn. 


Rejection of Claims under 35 USC 103
Applicant’s Response:
	Applicant submits that the cited references fail to teach the newly added limitations of:
•	“each routing protocol calling a Link Layer Discovery Protocol (LLDP) management client to generate a LLDP message corresponding to a "device in graceful insertion/removal (GIR)" state, wherein the GIR state isolates the network device from a network and neighboring network devices”
•	“and modifying a routing table associated with a network device using the plurality of routing protocols to modify a physical layer of the network device.”

Examiner’s Response:
Applicant’s arguments with respect to claims 1, 11 and 20 have been considered but are moot because the arguments are directed to amended subject matter properly addressed with the newly cited reference of Ghose et al. (US 20130158729 A1).
The combination of Lisouski et al. (US 20170180210 A1) and Young et al. (US 7518981 B1) and Ghose et al. (US 20130158729 A1) teaches the language of the independent claims.


All remaining arguments are now moot in regards to the new rejection.


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5, 11-12, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lisouski et al. (US 20170180210 A1) and further in view of Young et al. (US 7518981 B1) and Ghose et al. (US 20130158729 A1).

As to claim 1, Lisouski et al. teaches invoking API or function calls to each of a plurality of routing protocols (See ¶ [0025], Teaches that An API request 340 can be made to a traffic-shifting service 350 wherein the two end points are identified.); 
and modifying a routing table associated with a network device using the plurality of routing protocols to modify a physical layer of the network device (See ¶¶ [0026], [0031], Teaches that a routing table 450 allows the router to create a view of the network's topology, which describes router relationships in a network, etc. As previously described, a traffic shifting service 480 can read the topology information 474 and any of the configuration information stored in storage 470. The service 480 can further modify the cost parameter 472 or the policy information 473 so that other routers, such as routers 460, 462 redirect traffic through other paths.). 
However, it does not expressly teach a method comprising: receiving, at a supervisory engine, a request for a network device to enter a maintenance mode; each routing protocol calling a Link Layer Discovery Protocol (LLDP) management client to generate a LLDP message corresponding to a "device in graceful insertion/removal (GIR)" state, wherein the GIR state isolates the network device from a network and neighboring network devices.
Young et al., from analogous art, teaches a method comprising: receiving, at a supervisory engine, a request for a network device to enter a maintenance mode (See Col. 3 Ln. 4, Teaches that the process starts at block 401. At processing block 410, device 220 receives a link maintenance command. The device 220 may receive the command from a user through CLI 115, via a simple network management protocol (SNMP) command, or similar user input protocol.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Young et al. into Lisouski et al. to block new connections from being established over a link while existing connections are rerouted around the device.
One of ordinary skill in the art would have been motivated because it allows one to block new connections from being established over a link while existing connections are rerouted around the device (See Young et al. Col. 1 Ln. 36).
However, it does not expressly teach each routing protocol calling a Link Layer Discovery Protocol (LLDP) management client to generate a LLDP message corresponding to a "device in graceful insertion/removal (GIR)" state, wherein the GIR state isolates the network device from a network and neighboring network devices.
Ghose et al., from analogous art, teaches each routing protocol calling a Link Layer Discovery Protocol (LLDP) management client to generate a LLDP message corresponding to a "device in graceful insertion/removal (GIR)" state, wherein the GIR state isolates the network device from a network and neighboring network devices (See ¶ [0015], Teaches that a discovery protocol (DP) and a link layer discovery protocol (LLDP) is used for transporting events regarding the entities that connect or disconnect from the network. The entities send discovery events over a DP/LLDP protocol, identifying them as part of the domain. Young et al. (Col. 3 Ln. 5-43) teaches a process of performing a graceful removal based upon a received message. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Ghose et al. and the combination of Lisouski et al. and Young et al. to substitute Link Layer Discovery Protocol (LLDP) as the protocol used.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ghose et al. into the combination of Lisouski et al. and Young et al. to substitute Link Layer Discovery Protocol (LLDP) as the protocol used.
One would have been motivated to do so because LLDP is another known communication protocol that can be utilized to achieve the same results of utilizing communications between devices (See Ghose et al. ¶ [0015]).

As to claim 2, the combination of Lisouski et al. and Young et al. and Ghose et al. teaches the method according to claim 1 above. However, it does not expressly teach wherein the request is an API or a command-line command.
Young et al., from analogous art, teaches wherein the request is an API or a command-line command (See Col. 3 Ln. 4, Teaches that the process starts at block 401. At processing block 410, device 220 receives a link maintenance command. The device 220 may receive the command from a user through CLI 115, via a simple network management protocol (SNMP) command, or similar user input protocol.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Young et al. into the combination of Lisouski et al. and Young et al. and Ghose et al. to block new connections from being established over a link while existing connections are rerouted around the device.
One of ordinary skill in the art would have been motivated because it allows one to block new connections from being established over a link while existing connections are rerouted around the device (See Young et al. Col. 1 Ln. 36).

As to claim 5, the combination of Lisouski et al. and Young et al. and Ghose et al. teaches the method according to claim 1 above. Lisouski et al. further teaches wherein the plurality of routing protocols comprises at least two of Border Gateway Protocol (BGP), Virtual PortChannel (vPC), Protocol Independent Multicast (PIM), Open Shortest Path First (OSPF), Routing Information Protocol (RIP), Enhanced Interior Gateway Routing Protocol (EIGRP), and Intermediate System-to-Intermediate System (IS-IS) (See ¶ [0020], Teaches that although the above embodiment is described using the OSPF routing protocol, other routing protocols can be used. For example, any interior gateway protocols (IGP) or exterior gateway protocols can be used (e.g., the BGP). Other example protocols include OSPF, Routing Information Protocol (RIP), Intermediate System to Intermediate System (IS-IS), Label Distribution Protocol (LDP), and Resource Reservation Protocol (RSVP)). 

As to claim 11, Lisouski et al. teaches a system comprising: a processor; and a memory having instructions stored, thereon, wherein the instructions, when executed by the processor (See ¶[0039], Teaches that the computing environment 900 includes one or more processing units 910, 915 and memory 920, 925.);
invoke API or function calls to each of a plurality of routing protocols (See ¶ [0025], Teaches that An API request 340 can be made to a traffic-shifting service 350 wherein the two end points are identified.); 
and modify a routing table associated with a network device using the plurality of routing protocols to modify a physical layer of the network device (See ¶¶ [0026], [0031], Teaches that a routing table 450 allows the router to create a view of the network's topology, which describes router relationships in a network, etc. As previously described, a traffic shifting service 480 can read the topology information 474 and any of the configuration information stored in storage 470. The service 480 can further modify the cost parameter 472 or the policy information 473 so that other routers, such as routers 460, 462 redirect traffic through other paths.). 
However, it does not expressly teach cause the processor to: receive, at a supervisory engine, a request for a network device to enter a maintenance mode; each routing protocol call a Link Layer Discovery Protocol (LLDP) management client to generate a LLDP message corresponding to a "device in graceful insertion/removal (GIR)" state, wherein the GIR state isolates the network device from a network and neighboring network devices.
Young et al., from analogous art, teaches cause the processor to: receive, at a supervisory engine, a request for a network device to enter a maintenance mode (See Col. 3 Ln. 4, Teaches that the process starts at block 401. At processing block 410, device 220 receives a link maintenance command. The device 220 may receive the command from a user through CLI 115, via a simple network management protocol (SNMP) command, or similar user input protocol.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Young et al. into Lisouski et al. to block new connections from being established over a link while existing connections are rerouted around the device.
One of ordinary skill in the art would have been motivated because it allows one to block new connections from being established over a link while existing connections are rerouted around the device (See Young et al. Col. 1 Ln. 36).
However, it does not expressly teach each routing protocol call a Link Layer Discovery Protocol (LLDP) management client to generate a LLDP message corresponding to a "device in graceful insertion/removal (GIR)" state, wherein the GIR state isolates the network device from a network and neighboring network devices.
Ghose et al., from analogous art, teaches each routing protocol call a Link Layer Discovery Protocol (LLDP) management client to generate a LLDP message corresponding to a "device in graceful insertion/removal (GIR)" state, wherein the GIR state isolates the network device from a network and neighboring network devices (See ¶ [0015], Teaches that a discovery protocol (DP) and a link layer discovery protocol (LLDP) is used for transporting events regarding the entities that connect or disconnect from the network. The entities send discovery events over a DP/LLDP protocol, identifying them as part of the domain. Young et al. (Col. 3 Ln. 5-43) teaches a process of performing a graceful removal based upon a received message. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Ghose et al. and the combination of Lisouski et al. and Young et al. to substitute Link Layer Discovery Protocol (LLDP) as the protocol used.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ghose et al. into the combination of Lisouski et al. and Young et al. to substitute Link Layer Discovery Protocol (LLDP) as the protocol used.
One would have been motivated to do so because LLDP is another known communication protocol that can be utilized to achieve the same results of utilizing communications between devices (See Ghose et al. ¶ [0015]).

As to claim 12, the combination of Lisouski et al. and Young et al. and Ghose et al. teaches the system according to claim 11 above. However, it does not expressly teach wherein the request is an API or a command-line command.
Young et al., from analogous art, teaches wherein the request is an API or a command-line command (See Col. 3 Ln. 4, Teaches that the process starts at block 401. At processing block 410, device 220 receives a link maintenance command. The device 220 may receive the command from a user through CLI 115, via a simple network management protocol (SNMP) command, or similar user input protocol.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Young et al. into the combination of Lisouski et al. and Young et al. and Ghose et al. to block new connections from being established over a link while existing connections are rerouted around the device.
One of ordinary skill in the art would have been motivated because it allows one to block new connections from being established over a link while existing connections are rerouted around the device (See Young et al. Col. 1 Ln. 36).

As to claim 15, the combination of Lisouski et al. and Young et al. and Ghose et al. teaches the system according to claim 11 above. Lisouski et al. further teaches wherein the plurality of routing protocols comprises at least two of Border Gateway Protocol (BGP), Virtual PortChannel (vPC), Protocol Independent Multicast (PIM), Open Shortest Path First (OSPF), Routing Information Protocol (RIP), Enhanced Interior Gateway Routing Protocol (EIGRP), and Intermediate System-to-Intermediate System (IS-IS) (See ¶ [0020], Teaches that although the above embodiment is described using the OSPF routing protocol, other routing protocols can be used. For example, any interior gateway protocols (IGP) or exterior gateway protocols can be used (e.g., the BGP). Other example protocols include OSPF, Routing Information Protocol (RIP), Intermediate System to Intermediate System (IS-IS), Label Distribution Protocol (LDP), and Resource Reservation Protocol (RSVP)). 

As to claim 20, Lisouski et al. teaches invoke API or function calls to each of a plurality of routing protocols (See ¶ [0025], Teaches that An API request 340 can be made to a traffic-shifting service 350 wherein the two end points are identified.); 
and modify a routing table associated with a network device using the plurality of routing protocols to modify a physical layer of the network device (See ¶¶ [0026], [0031], Teaches that a routing table 450 allows the router to create a view of the network's topology, which describes router relationships in a network, etc. As previously described, a traffic shifting service 480 can read the topology information 474 and any of the configuration information stored in storage 470. The service 480 can further modify the cost parameter 472 or the policy information 473 so that other routers, such as routers 460, 462 redirect traffic through other paths.). 
However, it does not expressly teach a non-transitory computer readable medium having instructions stored thereon, wherein the instructions when executed by a processor of a system, cause the processor to: receive a request for a network device to enter a maintenance mode; each routing protocol call a Link Layer Discovery Protocol (LLDP) management client to generate a LLDP message corresponding to a "device in graceful insertion/removal (GIR)" state, wherein the GIR state isolates the network device from a network and neighboring network devices.
Young et al., from analogous art, teaches a non-transitory computer readable medium having instructions stored thereon, wherein the instructions when executed by a processor of a system, cause the processor to: receive a request for a network device to enter a maintenance mode (See Col. 3 Ln. 4, Teaches that the process starts at block 401. At processing block 410, device 220 receives a link maintenance command. The device 220 may receive the command from a user through CLI 115, via a simple network management protocol (SNMP) command, or similar user input protocol.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Young et al. into Lisouski et al. to block new connections from being established over a link while existing connections are rerouted around the device.
One of ordinary skill in the art would have been motivated because it allows one to block new connections from being established over a link while existing connections are rerouted around the device (See Young et al. Col. 1 Ln. 36).
However, it does not expressly teach each routing protocol call a Link Layer Discovery Protocol (LLDP) management client to generate a LLDP message corresponding to a "device in graceful insertion/removal (GIR)" state, wherein the GIR state isolates the network device from a network and neighboring network devices.
Ghose et al., from analogous art, teaches each routing protocol call a Link Layer Discovery Protocol (LLDP) management client to generate a LLDP message corresponding to a "device in graceful insertion/removal (GIR)" state, wherein the GIR state isolates the network device from a network and neighboring network devices (See ¶ [0015], Teaches that a discovery protocol (DP) and a link layer discovery protocol (LLDP) is used for transporting events regarding the entities that connect or disconnect from the network. The entities send discovery events over a DP/LLDP protocol, identifying them as part of the domain. Young et al. (Col. 3 Ln. 5-43) teaches a process of performing a graceful removal based upon a received message. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Ghose et al. and the combination of Lisouski et al. and Young et al. to substitute Link Layer Discovery Protocol (LLDP) as the protocol used.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ghose et al. into the combination of Lisouski et al. and Young et al. to substitute Link Layer Discovery Protocol (LLDP) as the protocol used.
One would have been motivated to do so because LLDP is another known communication protocol that can be utilized to achieve the same results of utilizing communications between devices (See Ghose et al. ¶ [0015]).

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lisouski et al. (US 20170180210 A1) and Young et al. (US 7518981 B1) and Ghose et al. (US 20130158729 A1) and further in view of Asayag et al. (US 20140149982 A1).

As to claim 3, the combination of Lisouski et al. and Young et al. and Ghose et al. teaches the method according to claim 1 above. However, it does not expressly teach wherein the request is received as a virtual shell command via an embedded event manager (EEM).
Asayag et al., from analogous art, teaches wherein the request is received as a virtual shell command via an embedded event manager (EEM) (See ¶ [0036], Teaches that method 500 receives a request to perform an action. For example, a request may be received from a user or application (e.g., from client 101) through network 102 at host controller 107. The requests may be received by virtualization manager 202. ).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Asayag et al. into the combination of Lisouski et al. and Young et al. and Ghose et al. to monitor the progress of processes executing in the computing environment without the need for a centralized task manager.
One of ordinary skill in the art would have been motivated because it allows one to monitor the progress of processes executing in the computing environment without the need for a centralized task manager (See Asayag et al. ¶ [0012]).

As to claim 4, the combination of Lisouski et al. and Young et al. and Ghose et al. and Asayag et al. teaches the method according to claim 3 above. However, it does not expressly teach wherein the EEM invokes the API or function calls to each of the routing protocols.
Asayag et al., from analogous art, teaches wherein the EEM invokes the API or function calls to each of the routing protocols (See ¶ [0040], Teaches that the command may call an action application programming interface (API) published by the job in order to update its status. In one embodiment, the status may be stored in an entry associated with the command in job repository 212.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Asayag et al. into the combination of Lisouski et al. and Young et al. and Ghose et al. and Asayag et al. to monitor the progress of processes executing in the computing environment without the need for a centralized task manager.
One of ordinary skill in the art would have been motivated because it allows one to monitor the progress of processes executing in the computing environment without the need for a centralized task manager (See Asayag et al. ¶ [0012]).

As to claim 13, the combination of Lisouski et al. and Young et al. and Ghose et al. teaches the system according to claim 11 above. However, it does not expressly wherein the request is received as a virtual shell command via an embedded event manager (EEM).
Asayag et al., from analogous art, teaches wherein the request is received as a virtual shell command via an embedded event manager (EEM) (See ¶ [0036], Teaches that method 500 receives a request to perform an action. For example, a request may be received from a user or application (e.g., from client 101) through network 102 at host controller 107. The requests may be received by virtualization manager 202. ).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Asayag et al. into the combination of Lisouski et al. and Young et al. and Ghose et al. to monitor the progress of processes executing in the computing environment without the need for a centralized task manager.
One of ordinary skill in the art would have been motivated because it allows one to monitor the progress of processes executing in the computing environment without the need for a centralized task manager (See Asayag et al. ¶ [0012]).

As to claim 14, the combination of Lisouski et al. and Young et al. and Ghose et al. and Asayag et al. teaches the system according to claim 13 above. However, it does not expressly teach wherein the EEM invokes the API or function calls to each of the routing protocols.
Asayag et al., from analogous art, teaches wherein the EEM invokes the API or function calls to each of the routing protocols (See ¶ [0040], Teaches that the command may call an action application programming interface (API) published by the job in order to update its status. In one embodiment, the status may be stored in an entry associated with the command in job repository 212.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Asayag et al. into the combination of Lisouski et al. and Young et al. and Ghose et al. and Asayag et al. to monitor the progress of processes executing in the computing environment without the need for a centralized task manager.
One of ordinary skill in the art would have been motivated because it allows one to monitor the progress of processes executing in the computing environment without the need for a centralized task manager (See Asayag et al. ¶ [0012]).

Claims 6-10 and 16-19  are rejected under 35 U.S.C. 103 as being unpatentable over Lisouski et al. (US 20170180210 A1) and Young et al. (US 7518981 B1) and Ghose et al. (US 20130158729 A1) and further in view of Moreno et al. (US 20100002577 A1).

As to claim 6, the combination of Lisouski et al. and Young et al. and Ghose et al. teaches the method according to claim 1 above. However, it does not expressly teach further comprising modifying a physical layer of the network device using a unicast forwarding information base (FIB) distribution module.
Moreno et al., from analogous art, teaches further comprising modifying a physical layer of the network device using a unicast forwarding information base (FIB) distribution module (See ¶¶ [0059]-[0060], [0054], Teaches that the objective of the tag is to cause the network to continue forwarding traffic over the original path during the topology recalculation. By tagging the routes as “route_in_transition”, the element scheduled for removal tells its neighbors to start calculating alternate routes 16, but not to enforce (program the forwarding table) these routes 18 until the calculation of an alternative is completed. Once the calculation of the alternate routes is completed, the new routes are enforced (programmed into the forwarding table) 20 and completion of computation is signaled back to the element being removed 22 (a timer could also be used in lieu of this signaling). Once computation completion is signaled (or the timer expires) the network element being removed initiates a graceful shut-down sequence 24. The element being removed actively signals its removal rather than wait for the neighboring elements to passively detect the removal. Along with the active signaling of the removal it may be possible to influence values transmitted in the different protocols in order to accelerate the calculation of an alternate route.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Moreno et al. into the combination of Lisouski et al. and Young et al. and Ghose et al. to reduce traffic loss caused by removal or insertion of a network element into a network topology.
One of ordinary skill in the art would have been motivated because it allows one to reduce traffic loss caused by removal or insertion of a network element into a network topology (See Moreno et al. ¶ [0001]).

As to claim 7, the combination of Lisouski et al. and Young et al. and Ghose et al. and Moreno et al. teaches the method according to claim 6 above. However, it does not expressly teach wherein the physical layer includes a port client and forwarding FIB of the network device.
Moreno et al., from analogous art, teaches wherein the physical layer includes a port client and forwarding FIB of the network device (See ¶¶ [0032]-[0033], Teaches that Any given port has an “active” and a “standby” port role, these are stored in the active and standby databases respectively. Port roles are representative of the topology, yet are not sufficient to define the forwarding state of a port. It is the port state that ultimately indicates if a port will forward or block traffic. A port state is programmed in hardware based on the port roles of the local device and the connected neighbors. Before a port state can be programmed onto the hardware, a handshake must take place among the neighbors to decide into which state the port should be programmed according to the port roles on the local device and its neighbor. Possible RSTP port states are: Disabled, Blocking, Learning and Forwarding).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Moreno et al. into the combination of Lisouski et al. and Young et al. and Ghose et al. and Moreno et al. to reduce traffic loss caused by removal or insertion of a network element into a network topology.
One of ordinary skill in the art would have been motivated because it allows one to reduce traffic loss caused by removal or insertion of a network element into a network topology (See Moreno et al. ¶ [0001]).

As to claim 8, the combination of Lisouski et al. and Young et al. and Ghose et al. teaches the method according to claim 1 above. However, it does not expressly teach transmitting via broadcast to neighbor network devices the generated LLDP message to a corresponding LLDP management client executing on peer and neighbor network devices.
Moreno et al., from analogous art, teaches transmitting via broadcast to neighbor network devices the generated LLDP message to a corresponding LLDP management client executing on peer and neighbor network devices (See ¶¶ [0039]-[0040], Teaches that The Graceful Operations Manager on the network element being removed/inserted, initiates creation of a standby topology 10 with a new sequence number j (the Graceful Operations Manager must make sure this sequence number is higher than any sequence number seen before on the network). 2. A. A network element being removed starts sending "negative BPDUS" on all its links 12A with sequence number j, indicating to STP on the peer that these links will not be part of the standby topology j and continues to forward traffic 14 on the existing topology. OR B. A network element being inserted does a link up on all its links and puts them in an initial Blocking State 12B. It starts sending BPDUs with sequence number j on all these links indicating that they will be part of the new standby topology j. Ghose et al. (¶ [0015])  Teaches that a discovery protocol (DP) and a link layer discovery protocol (LLDP) is used for transporting events regarding the entities that connect or disconnect from the network. The entities send discovery events over a DP/LLDP protocol, identifying them as part of the domain. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Ghose et al. and the combination of Lisouski et al. and Young et al. and Ghose et al. and Moreno et al. to substitute Link Layer Discovery Protocol (LLDP) as the protocol used.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Moreno et al. into the combination of Lisouski et al. and Young et al. and Ghose et al. to reduce traffic loss caused by removal or insertion of a network element into a network topology.
One of ordinary skill in the art would have been motivated because it allows one to reduce traffic loss caused by removal or insertion of a network element into a network topology (See Moreno et al. ¶ [0001]).

As to claim 9, the combination of Lisouski et al. and Young et al. and Ghose et al. and Moreno et al. teaches the method according to claim 8 above. Lisouski et al. further teaches invoke one or more function or API calls to the routing protocols (See ¶ [0025], Teaches that An API request 340 can be made to a traffic-shifting service 350 wherein the two end points are identified), 
wherein the plurality of routing protocols comprises at least two of Border Gateway Protocol (BGP), Virtual PortChannel (vPC), Protocol Independent Multicast (PIM), Open Shortest Path First (OSPF), Routing Information Protocol (RIP), Enhanced Interior Gateway Routing Protocol (EIGRP), and Intermediate System-to-Intermediate System (IS-IS) (See ¶ [0020], Teaches that although the above embodiment is described using the OSPF routing protocol, other routing protocols can be used. For example, any interior gateway protocols (IGP) or exterior gateway protocols can be used (e.g., the BGP). Other example protocols include OSPF, Routing Information Protocol (RIP), Intermediate System to Intermediate System (IS-IS), Label Distribution Protocol (LDP), and Resource Reservation Protocol (RSVP)). 
However, it does not expressly teach further comprising upon receiving the LLDP message, the corresponding LLDP management client transmits an acknowledgement LLDP message to the LLDP management client and upon parsing the received LLDP message to determine a maintenance state message in the payload.
Moreno et al., from analogous art, teaches further comprising upon receiving the LLDP message, the corresponding LLDP management client transmits an acknowledgement LLDP message to the LLDP management client and upon parsing the received LLDP message to determine a maintenance state message in the payload (See ¶¶ [0044]-[0046], [0051], Teaches that Each peer network element receives BPDUs 16 and computes the port roles and expected port states on the standby topology 17 in a distributed fashion. However, at this time the port states of the standby topology are not applied. (Also, since the port states are not being applied, the Proposal Agreement mechanism of RSTP is not used or needed, to rapidly make the ports forwarding). All peers continue to forward traffic utilizing the existing topology until the standby topology is enforced 18. 2. Each network element (including the one being removed) identifies the difference in the active and standby port states. Based on this, it has a set of ports which need to be made Blocking (called pending-Block) and a set of ports which need to be made Forwarding (called pending-Forward). Either or both of these sets can be empty. 3. If during this time, a higher sequence number k of standby topology BPDUs is seen by a device, it also starts using k and re-starts from step 1 of Phase 2 with this higher sequence number k. Once the Root switches its state, the entire process has been completed and this can be signaled 24 to the Graceful Operations Manager. Ghose et al. (¶ [0015])  Teaches that a discovery protocol (DP) and a link layer discovery protocol (LLDP) is used for transporting events regarding the entities that connect or disconnect from the network. The entities send discovery events over a DP/LLDP protocol, identifying them as part of the domain. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Ghose et al. and the combination of Lisouski et al. and Young et al. and Ghose et al. and Moreno et al. to substitute Link Layer Discovery Protocol (LLDP) as the protocol used).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Moreno et al. into the combination of Lisouski et al. and Young et al. and Ghose et al. and Moreno et al. to reduce traffic loss caused by removal or insertion of a network element into a network topology.
One of ordinary skill in the art would have been motivated because it allows one to reduce traffic loss caused by removal or insertion of a network element into a network topology (See Moreno et al. ¶ [0001]).

As to claim 10, the combination of Lisouski et al. and Young et al. and Ghose et al. and Moreno et al. teaches the method according to claim 9 above. However, it does not expressly teach further comprising one or more of the routing protocols modifying the routing table associated with the neighbor network devices.
Moreno et al., from analogous art, teaches further comprising one or more of the routing protocols modifying the routing table associated with the neighbor network devices (See ¶¶ [0059]-[0060], Teaches that the objective of the tag is to cause the network to continue forwarding traffic over the original path during the topology recalculation. By tagging the routes as "route_in_transition", the element scheduled for removal tells its neighbors to start calculating alternate routes 16, but not to enforce (program the forwarding table) these routes 18 until the calculation of an alternative is completed. Once the calculation of the alternate routes is completed, the new routes are enforced (programmed into the forwarding table) 20 and completion of computation is signaled back to the element being removed 22 (a timer could also be used in lieu of this signaling). Once computation completion is signaled (or the timer expires) the network element being removed initiates a graceful shut-down sequence 24).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Moreno et al. into the combination of Lisouski et al. and Young et al. and Ghose et al. and Moreno et al. to reduce traffic loss caused by removal or insertion of a network element into a network topology.
One of ordinary skill in the art would have been motivated because it allows one to reduce traffic loss caused by removal or insertion of a network element into a network topology (See Moreno et al. ¶ [0001]).

As to claim 16, the combination of Lisouski et al. and Young et al. and Ghose et al. teaches the system according to claim 11 above. However, it does not expressly teach wherein the instructions, when executed by the processor, further cause the processor to modify a physical layer of the network device using a unicast forwarding information base (FIB) distribution module, wherein the physical layer includes a port client and forwarding FIB of the network device.
Moreno et al., from analogous art, teaches wherein the instructions, when executed by the processor, further cause the processor to modify a physical layer of the network device using a unicast forwarding information base (FIB) distribution module (See ¶¶ [0059]-[0060], [0054], Teaches that the objective of the tag is to cause the network to continue forwarding traffic over the original path during the topology recalculation. By tagging the routes as “route_in_transition”, the element scheduled for removal tells its neighbors to start calculating alternate routes 16, but not to enforce (program the forwarding table) these routes 18 until the calculation of an alternative is completed. Once the calculation of the alternate routes is completed, the new routes are enforced (programmed into the forwarding table) 20 and completion of computation is signaled back to the element being removed 22 (a timer could also be used in lieu of this signaling). Once computation completion is signaled (or the timer expires) the network element being removed initiates a graceful shut-down sequence 24. The element being removed actively signals its removal rather than wait for the neighboring elements to passively detect the removal. Along with the active signaling of the removal it may be possible to influence values transmitted in the different protocols in order to accelerate the calculation of an alternate route.).
wherein the physical layer includes a port client and forwarding FIB of the network device (See ¶¶ [0032]-[0033], Teaches that Any given port has an “active” and a “standby” port role, these are stored in the active and standby databases respectively. Port roles are representative of the topology, yet are not sufficient to define the forwarding state of a port. It is the port state that ultimately indicates if a port will forward or block traffic. A port state is programmed in hardware based on the port roles of the local device and the connected neighbors. Before a port state can be programmed onto the hardware, a handshake must take place among the neighbors to decide into which state the port should be programmed according to the port roles on the local device and its neighbor. Possible RSTP port states are: Disabled, Blocking, Learning and Forwarding).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Moreno et al. into the combination of Lisouski et al. and Young et al. and Ghose et al. to reduce traffic loss caused by removal or insertion of a network element into a network topology.
One of ordinary skill in the art would have been motivated because it allows one to reduce traffic loss caused by removal or insertion of a network element into a network topology (See Moreno et al. ¶ [0001]).

As to claim 17, the combination of Lisouski et al. and Young et al. and Ghose et al. teaches the system according to claim 11 above. However, it does not expressly wherein the instructions, when executed by the processor, further cause the processor to transmit via broadcast to neighbor network devices the generated LLDP message to a corresponding LLDP management client executing on peer and neighbor network devices.
Moreno et al., from analogous art, teaches wherein the instructions, when executed by the processor, further cause the processor to transmit via broadcast to neighbor network devices the generated LLDP message to a corresponding LLDP management client executing on peer and neighbor network devices (See ¶¶ [0039]-[0040], Teaches that The Graceful Operations Manager on the network element being removed/inserted, initiates creation of a standby topology 10 with a new sequence number j (the Graceful Operations Manager must make sure this sequence number is higher than any sequence number seen before on the network). 2. A. A network element being removed starts sending "negative BPDUS" on all its links 12A with sequence number j, indicating to STP on the peer that these links will not be part of the standby topology j and continues to forward traffic 14 on the existing topology. OR B. A network element being inserted does a link up on all its links and puts them in an initial Blocking State 12B. It starts sending BPDUs with sequence number j on all these links indicating that they will be part of the new standby topology j. Ghose et al. (¶ [0015])  Teaches that a discovery protocol (DP) and a link layer discovery protocol (LLDP) is used for transporting events regarding the entities that connect or disconnect from the network. The entities send discovery events over a DP/LLDP protocol, identifying them as part of the domain. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Ghose et al. and the combination of Lisouski et al. and Young et al. and Ghose et al. and Moreno et al. to substitute Link Layer Discovery Protocol (LLDP) as the protocol used).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Moreno et al. into the combination of Lisouski et al. and Young et al. and Ghose et al. to reduce traffic loss caused by removal or insertion of a network element into a network topology.
One of ordinary skill in the art would have been motivated because it allows one to reduce traffic loss caused by removal or insertion of a network element into a network topology (See Moreno et al. ¶ [0001]).

As to claim 18, the combination of Lisouski et al. and Young et al. and Ghose et al. and Moreno et al. teaches the system according to claim 17 above. Lisouski et al. further teaches invoke one or more function or API calls to the routing protocols (See ¶ [0025], Teaches that An API request 340 can be made to a traffic-shifting service 350 wherein the two end points are identified), 
wherein the plurality of routing protocols comprises at least two of Border Gateway Protocol (BGP), Virtual PortChannel (vPC), Protocol Independent Multicast (PIM), Open Shortest Path First (OSPF), Routing Information Protocol (RIP), Enhanced Interior Gateway Routing Protocol (EIGRP), and Intermediate System-to-Intermediate System (IS-IS) (See ¶ [0020], Teaches that although the above embodiment is described using the OSPF routing protocol, other routing protocols can be used. For example, any interior gateway protocols (IGP) or exterior gateway protocols can be used (e.g., the BGP). Other example protocols include OSPF, Routing Information Protocol (RIP), Intermediate System to Intermediate System (IS-IS), Label Distribution Protocol (LDP), and Resource Reservation Protocol (RSVP)). 
However, it does not expressly teach wherein the instructions, when executed by the processor, further cause the processor to instruct upon receiving the LLDP message, the corresponding LLDP management client to transmit an acknowledgement LLDP message to the LLDP management client and upon parsing the received LLDP message to determine a maintenance state message in the payload.
Moreno et al., from analogous art, teaches wherein the instructions, when executed by the processor, further cause the processor to instruct upon receiving the LLDP message, the corresponding LLDP management client to transmit an acknowledgement LLDP message to the LLDP management client and upon parsing the received LLDP message to determine a maintenance state message in the payload (See ¶¶ [0044]-[0046], [0051],  Teaches that Each peer network element receives BPDUs 16 and computes the port roles and expected port states on the standby topology 17 in a distributed fashion. However, at this time the port states of the standby topology are not applied. (Also, since the port states are not being applied, the Proposal Agreement mechanism of RSTP is not used or needed, to rapidly make the ports forwarding). All peers continue to forward traffic utilizing the existing topology until the standby topology is enforced 18. 2. Each network element (including the one being removed) identifies the difference in the active and standby port states. Based on this, it has a set of ports which need to be made Blocking (called pending-Block) and a set of ports which need to be made Forwarding (called pending-Forward). Either or both of these sets can be empty. 3. If during this time, a higher sequence number k of standby topology BPDUs is seen by a device, it also starts using k and re-starts from step 1 of Phase 2 with this higher sequence number k. Once the Root switches its state, the entire process has been completed and this can be signaled 24 to the Graceful Operations Manager. Ghose et al. (¶ [0015])  Teaches that a discovery protocol (DP) and a link layer discovery protocol (LLDP) is used for transporting events regarding the entities that connect or disconnect from the network. The entities send discovery events over a DP/LLDP protocol, identifying them as part of the domain. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Ghose et al. and the combination of Lisouski et al. and Young et al. and Ghose et al. and Moreno et al. to substitute Link Layer Discovery Protocol (LLDP) as the protocol used).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Moreno et al. into the combination of Lisouski et al. and Young et al. and Ghose et al. and Moreno et al. to reduce traffic loss caused by removal or insertion of a network element into a network topology.
One of ordinary skill in the art would have been motivated because it allows one to reduce traffic loss caused by removal or insertion of a network element into a network topology (See Moreno et al. ¶ [0001]).

As to claim 19, the combination of Lisouski et al. and Young et al. and Ghose et al. and Moreno et al. teaches the system according to claim 18 above. However, it does not expressly teach wherein the instructions, when executed by the processor, further cause the processor to have the one or more of the routing protocols modify the routing table associated with the neighbor network devices.
Moreno et al., from analogous art, teaches wherein the instructions, when executed by the processor, further cause the processor to have the one or more of the routing protocols modify the routing table associated with the neighbor network devices (See ¶¶ [0059]-[0060], Teaches that the objective of the tag is to cause the network to continue forwarding traffic over the original path during the topology recalculation. By tagging the routes as "route_in_transition", the element scheduled for removal tells its neighbors to start calculating alternate routes 16, but not to enforce (program the forwarding table) these routes 18 until the calculation of an alternative is completed. Once the calculation of the alternate routes is completed, the new routes are enforced (programmed into the forwarding table) 20 and completion of computation is signaled back to the element being removed 22 (a timer could also be used in lieu of this signaling). Once computation completion is signaled (or the timer expires) the network element being removed initiates a graceful shut-down sequence 24).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Moreno et al. into the combination of Lisouski et al. and Young et al. and Ghose et al. and Moreno et al. to reduce traffic loss caused by removal or insertion of a network element into a network topology.
One of ordinary skill in the art would have been motivated because it allows one to reduce traffic loss caused by removal or insertion of a network element into a network topology (See Moreno et al. ¶ [0001]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152. The examiner can normally be reached Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






James Hollister
/J.R.H./Examiner, Art Unit 2456                                                                                                                                                                                                        7/6/22


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456